Dore, J.
(dissenting) — I agree with the trial court in ruling as a matter of law, that the plaintiff's felony conviction was "sufficient cause" to discharge him as a teacher.
Although plaintiff was afforded ample opportunity to present his case to the school board, he elected to appeal directly to the Superior Court for Skagit County. By doing so, plaintiff submitted himself to the rules of procedure of that Superior Court.
One of the affidavits filed in this record was that of Thomas J. Pollino, the Superintendent of Mount Vernon School District No. 320, and secretary to the Board of Directors. Among other things, Mr. Pollino stated:
(5) Mr. Hoagland's criminal trial received much publicity in the Mount Vernon area. Between the time of Mr. Hoagland's arrest in January, 1976 and the time of his suspension in mid-March, 1976, numerous articles concerning Mr. Hoagland's activity appeared in the Skagit Valley Herald and the Bellingham Herald. (Numerous comprehensive and detailed articles concerning the plaintiff's trial appeared in numerous articles and were attached to the affidavit.) In one of these articles (Skagit Valley Herald dated May 15, 1976), the reporter quotes Judge Deierlein (the judge hearing the criminal case against Mr. Hoagland) as saying that the attention paid by the media to the case was because of Mr. Hoagland's status as a teacher;
(6) Members of the District's Board of Directors, as well as myself, received personal input from Mount Vernon citizens expressing concern about Mr. Hoagland's criminal activity including bringing stolen property onto District premises.
*659Copies of newspaper articles appearing the Skagit Valley Herald and the Bellingham Herald, attached to this record, have such catchy headlines as "Motorcycle Thefts Net Charges," "Shop Teacher Charged," "MV School Board Calls Special Session," "School Taking No Action," "Jury Hears Prosecution Case Against Teacher," "Jury Finds Teacher Guilty of Larceny," "Teacher Suspended," "MV School Board Suspends Hoagland," "Hoagland Sues School Board," "MV Board Eyes Hoagland Lawsuit," and "Hoag-land Sentenced; He'll Appeal." Anyone reading such newspaper articles could only conclude that the grand larceny conviction of plaintiff and his subsequent trial, appeal and sentencing was well known to the citizenry of Mount Vernon. Plaintiff does not dispute such facts nor could he. It is also undisputed that plaintiff was convicted of a felony, which conviction was affirmed on appeal.
The school board and the plaintiff both believed there were no genuine issues of any material fact for both moved for summary judgment asking for summary disposition.4 The sole issue before the trial court, and now before this court, is whether a teacher's conviction of the crime of *660grand larceny by possession of stolen goods, a felony, constitutes "sufficient cause" for his discharge. The trial court, after examining the record, found:
This court finds that the Board of Directors of defendant District had sufficient cause to discharge plaintiff teacher under the agreed facts of this case. Plaintiff's felony conviction is inherently harmful to the teacher-student relation, and therefore harmful to the school district, and plaintiff's continued presence in the classroom would adversely affect the educational process of the district.
Whereas plaintiff previously agreed that there were no genuine issues of fact, he now claims there are for the purpose of this appeal. I believe that plaintiff was correct at the trial level. Hoagland voluntarily elected to forego the opportunity for a hearing before the district's Board of Directors and appealed directly to the Superior Court. In Superior Court he and his attorney advised the court that there were no genuine issues of fact and that the judge should make his decision as a matter of law. The trial judge complied and now on appeal plaintiff claims that there are genuine issues of fact. However, in resolving this appeal I will focus only on defendant's motion for summary judgment.
The Washington Supreme Court has established the following standards for sufficient cause:
The basic statute permitting discharge for "sufficient cause" (RCW 28A.58.100(1)) has been construed to require the cause must adversely affect the teacher's performance before it can be invoked as a ground for discharge.
Gaylord v. Tacoma School Dist. 10, 88 Wn.2d 286, 290, 559 P.2d 1340, 1342-43 (1977). Although the Supreme Court did not explain its standard in detail, the court approvingly cited Denton v. South Kitsap School Dist. 402, 10 Wn. App. 69, 516 P.2d 1080 (1973).
In Denton, the certificated employee was a junior high school teacher who dated and had sexual intercourse with a female high school student from the same school district. *661When the girl became pregnant, she and Denton married. Like Hoagland in this case, Denton cited California case authority for the proposition that his discharge could not be upheld absent a showing that his sexual misconduct reflects adversely upon his "fitness to teach." Denton v. South Kitsap School Dist. 402, supra at 72.
The Court of Appeals upheld Denton's discharge, disposing of his "fitness to teach" argument as follows:
While the argument that "immorality" per se is not a ground for discharge without a showing of adverse effect upon "fitness to teach" or upon the school has merit (indeed this is a fair inference from Browne v. Gear, supra [21 Wash. 147, 57 P. 359 (1899)]), we decline to set such a requirement where the sexual misconduct complained of directly involves a teacher and a minor student. In our view, the school board may properly conclude in such a situation that the conduct is inherently harmful to the teacher-student relation, and thus to the school district. We are accordingly of the opinion that Mr. Denton's conduct constituted sufficient cause for discharge.
(Italics mine.) Denton v. Kitsap School Dist. 402, supra at 72.
In Denton, the girl was from a different school and there was no allegation that the two ever had sexual intercourse on school premises or during school time. In contrast to Denton, in the subject case Hoagland purchased the stolen motorcycle from one of his former shop students. After stripping off the parts needed for his own motorcycle, Hoagland took the remaining parts of the stolen vehicle to school and allowed his students to work on them.
Part of a teacher's responsibility is to set an example for his students and to act as a role model, a responsibility made necessary by the fact that students spend more time with their teachers than with any persons other than immediate family members and closest friends.
Because of the importance of the teacher's role in the life of a student, a school district board of directors has a duty to the school community to maintain the highest standards *662of fitness and competence for the weighty task of educating young impressionable students. The United States Supreme Court emphasized this principle in Adler v. Board of Educ., 342 U.S. 485, 493, 96 L. Ed. 517, 72 S. Ct. 380, 27 A.L.R.2d 472 (1952), as follows:
A teacher works in a sensitive area in a schoolroom. There he shapes the attitude of young minds towards the society in which they live. In this, the state has a vital concern. It must preserve the integrity of the schools. That the school authorities have the right and the duty to screen the officials, teachers, and employees as to their fitness to maintain the integrity of the schools as a part of ordered society, cannot be doubted.
The California case of Jefferson Union High School Dist. v. Jones, 23 Cal. App. 3d 94, 100 Cal. Rptr. 73 (1972), is helpful in analyzing the subject case. In that case the plaintiff's possession of a quantity of marijuana was held sufficient cause for discharge. In so holding, the court relied on the following four factors: (1) the teacher's conduct was reported in the newspaper (thereby coming to the attention of students, fellow teachers, parents, and others); (2) many persons had expressed disapproval or concern at the prospect of having a teacher who had been convicted of marijuana possession instructing students; (3) the teacher's conduct was inconsistent with advice and instructions given the students by their parents; and (4) the teacher's conduct was inconsistent with the standards of behavior the school hoped to instill in its students. All of these factors were present in the subject case.
In Gaylord v. Tacoma School Dist. 10, supra, our Supreme Court upheld the discharge of a homosexual teacher, utilizing the following language at pages 298-99:
It is important to remember that Gaylord's homosexual conduct must be considered in the context of his position of teaching high school students. Such students could treat the retention of the high school teacher by the school board as indicating adult approval of his homosexuality. It would be unreasonable to assume as a matter of law a teacher's ability to perform as a teacher *663required to teach principles of morality (RCW 28A.67-.110) is not impaired and creates no danger of encouraging expression of approval and of imitation.
(Italics mine.) In Gaylord, even though there were no overt acts of homosexuality, our Supreme Court found as a matter of law that Gaylord's ability to perform as a teacher would be impaired by the mere fact that it had become known he was a homosexual. How much more so in the subject case where the plaintiff has been convicted of a criminal felony involving a series of criminal acts committed on the school premises involving students. Any reasonable person would conclude that Hoagland's retention as a teacher would mean to some that the school board favors such activities and would encourage students to behave in similar fashion.
If Hoagland would be reassigned to the classroom in Mount Vernon, a typical question from a pupil would undoubtedly be: "Teacher, you teach us to obey the law and not to steal, yet you have just recently been convicted of grand larceny for doing that very thing. How do you reconcile what you teach with what you actually do?"
How would plaintiff handle that question?
Conclusion
Plaintiff was convicted of knowingly possessing stolen goods. His arrest and conviction was made known to the Mount Vernon community through a series of newspaper articles, thereby elevating Hoagland to a high degree of notoriety among students, teachers, parents and other persons interested in the school community. As a result several persons expressed their concern to the district regarding the school employment of a teacher who by his actions appears to condone dishonesty and unlawful acts. This public knowledge of Hoagland's illegal conduct necessarily affects his ability to act as a good example and role model for his students, thereby impairing his fitness to continue teaching in the Mount Vernon community.
*664I would affirm.
Reconsideration denied August 16, 1979.
Appealed to Supreme Court September 26, 1979.

The majority opinion recites that “Hoagland moved for summary judgment seeking reinstatement from suspension of his employment pending the final hearing in this matter." This is incorrect. Plaintiffs motion for summary judgment reads:
"Comes Now the plaintiff by his attorney and moves the court for summary judgment for plaintiff as to his right to a pretermination hearing prior to any suspension or discharge by defendants; and for reinstatement in his employment position, back pay and benefits, pending trial herein." (Italics mine.)
The trial court considered such motion as a summary judgment in its oral opinion stating, "Plaintiffs motion for summary judgment is denied. Defendant's motion for summary judgment is granted." The trial judge's order under date of April 25, 1977, reads, "It is hereby ordered that Plaintiffs Motion for Summary Judgment is denied, and it is hereby ordered that defendant's Motion for Summary Judgment is granted."
The trial court never addressed the issue as to plaintiffs alternate request that he be reinstated in his employment position pending trial, but ruled summarily as a matter of law that plaintiff was not entitled to a hearing on his discharge.